Order entered March 3, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00096-CV

                        IN RE TRACY NIXON, Relator

         Original Proceeding from the 134th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-09145

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE